 1

 2

 3                     UNITED STATES DISTRICT COURT
 4                            DISTRICT OF NEVADA
 5                                  * * *
 6   LAMONT HOWARD,                        Case No. 3:16-cv-00665-HDM-CBC
 7                       Petitioner,
          v.                                           ORDER
 8
     HAROLD WICKHAM, et al.,
 9
                        Respondents.
10

11        Petitioner’s third unopposed Motion for an Extension of Time

12   (ECF No. 56) is GRANTED.   Petitioner has until October 11, 2019,

13   to file a reply in support of the merits of his amended petition.

14        IT IS SO ORDERED.

15        DATED: this 4th day of October, 2019.

16

17
                                            HOWARD D. MCKIBBEN
18                                          UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28

                                       1
